Title: John Barnes to Thomas Jefferson, 4 January 1819
From: Barnes, John
To: Jefferson, Thomas


          
            
              Dear Sir
              George Town Coa 4h Jany 1819.
            
            Permit me to acknowledge your favr of the 21t as it containd 2 Bank Notes for Seven dollars in paymt for Gales & Seatons Acct—was 33Cts over pay—
            Moreover the pleasure Afforded me—in learning—your perfect State of health &c—
            
              with repeated Assurance of Esteem and respect. Your Obedt servant
              John Barnes.
            
          
          
            
              
                PS.
                 I cannot but lament the unfortunate delay whereby, you are deprived receiving the growing Interest and dividends—of the late  worthy & most respectable friend,—(of more than a $1000 per Annm)
              
            
          
        